DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of an amendment, filed 5 August 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-6, 8-14, 16-18 and 20 are pending for examination.
Claims 7, 15 and 19 are canceled.
Claims 1, 9 and 17 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 5 August 2022.
Amendments to the drawings have been submitted with the amendment filed 5 August 2022.

Drawings
The replacement drawings were received on 5 August 2022.  These drawings are acceptable.
Response to Arguments
Applicant’s amendment and corresponding arguments, see pages 10 and 11 of the Remarks, filed 5 August 2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see page 12 of the Remarks, filed 5 August 2022, with respect to the objection to the claims 1-16 have been fully considered and are persuasive.  The objection to the claims as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see pages 12 and 13 of the Remarks, filed 5 August 2022, with respect to the rejection of claims 1-20 under 35 USC § 103 as being unpatentable over Smith et al. (US 9706716) (hereinafter Smith ‘716) in view of Smith et al. (US 8011295) (hereinafter Smith ‘295) have been fully considered and are persuasive.  The rejection of claims under 35 USC § 103 as set forth in the previous Office action has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Amend claim 9 as follows:
9. (Currently Amended) An agricultural vehicle, comprising: 
a chassis; 
a baling chamber carried by the chassis; 
a motor-driven component carried by the chassis; 
a motor coupled to the motor-driven component and configured to move the motor-driven component between a maximum distance position and a home position; 
a display; and 
a controller operatively coupled to the motor and the display, the controller being configured to: 
enter a component calibration mode; 
output a first movement signal to the motor to cause the motor to move the motor-driven component toward a maximum distance position; 
determine that the motor-driven component has reached the maximum distance position; 

output a home movement signal to the motor to cause the motor to move the motor-driven component toward the home position; 
output a safety query signal to the display prior to outputting the first movement signal or outputting the home movement signal, wherein a confirmation icon presented on the display must be selected before the controller outputs the first movement signal or the home movement signal; and 
determine that the motor-driven component has reached the home position.

Explanation for Examiner’s Amendment
Claim 9 has been amended to correct an editorial error in the claim.  The added limitation “output a safety query signal to the display prior to outputting the first movement signal or outputting the home movement signal, wherein a confirmation icon presented on the display must be selected before the controller outputs the first movement signal or the home movement signal;” has been moved to after the limitation “output a home movement signal to the motor to cause the motor to move the motor-driven component toward the home position;” in order that the claim provides proper antecedent basis for “the home movement signal.” The limitation “the home movement signal” is introduced in the limitation “output a home movement signal to the motor to cause the motor to move the motor-driven component toward the home position.”  Also, the form of the claim is now similar to the form of claim 1.

Allowable Subject Matter
Claims 1-6, 8-14, 16-18 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 9: the subject matter of the calibration system for an agricultural vehicle, and the subject matter of the agricultural vehicle, respectively, are each allowable over the prior art because of the arrangement of the combination of structural limitations set forth in each claim and the functional relationship of the structural limitations to one another.  
Claims 1 and 9 each include the following limitations which, in combination with the other structural limitations set forth in each of claims 1 and 9, are what make the subject matter of claims 1 and 9 each allowable over the prior art:
“output a safety query signal to the display prior to outputting the first movement signal or outputting the home movement signal, wherein a confirmation icon presented on the display must be selected before the controller outputs the first movement signal or the home movement signal” (emphasis added).
The closest prior art to Smith et al. (US 9706716) and Smith et al. (US 8011295) fail to teach or suggest the added limitation now found in claims 1 and 9.  While a confirmation icon presented on a display that must be selected before a controller or some other structure will perform an operation is old and well known per se, there would have been no motivation or suggestion for a skilled artisan to have further modified the Smith ‘716 structure in order to arrive at the claimed subject matter set forth in either one of claims 1 and 9.
Regarding independent claim 17: the subject matter of the method of calibrating a motor-driven component of an agricultural vehicle is allowable over the prior art because of the combination of method step limitations set forth in the claim and the relationship of the method step limitations to one another. 
Claim 17 includes the following limitations which, in combination with the other limitations of claim 17, are what make the claim allowable over the prior art, as the subject matter of claim 17 is neither taught or suggested by the prior art:
“outputting a safety query signal to a display prior to outputting the first movement signal or outputting the second movement signal, wherein a confirmation icon presented on the display must be selected before the controller outputs the first movement signal or the second movement signal” (emphasis added).
The closest prior art to Smith et al. (US 9706716) and Smith et al. (US 8011295) fail to teach or suggest the added limitation now found in claim 17.  While a confirmation icon presented on a display that must be selected before a controller or some other structure will perform an operation is old and well known per se, there would have been no motivation or suggestion for a skilled artisan to have further modified the Smith ‘716 method in order to arrive at the claimed subject matter set forth in claim 17.
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        24 August 2022